DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 10/26/2020 is acknowledged.  The traversal is on the ground(s) that claims 13-15 include the features of claim 1 and therefore would place no undue burden on the Examiner.  This is not found persuasive because because establishing that the inventions are classified in different classes and/or subclasses establishes that a serious burden exists on the examiner if restriction is not required.  Further, it is noted that the search required for Group II (method) is not required for Groups I and III (apparatus) as neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  See MPEP § 2114 and 2115.  And further, it is noted that the search required for Group I is not required for Group II (or for Group III) and the search required for Groups II or III is not required for Group I),  since group I requires a heating system and Group III requires a computer program.  Therefore, there would be a serious burden on the examiner if restriction was not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a carrying structure” in claim 1; “a receiving and manual weighing module” in claim 1; “a material loading module” in claim 1; “a mixing module” in claim 1; “a packaging module” in claim 1; “an automatic liquid dosing and injection module” in claim 2; “a big bag packaging module” in claim 2; “a batch bagging module” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of a pump” in claim 2; “by means of a dual chamber” in claim 8; “heated by means of the thermal resistors” in claim 9; “by means of a pump” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the liquid injection module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10 and 11 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 3.
Claim 4 recites the limitation "the liquid injection module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 5-7 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 4.
Claim 7 recites the limitation "the supports" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the liquid compartment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 is also rejected under 35 USC 112(b) by virtue of its dependency on claim 8.
Claim 9 recites the limitation "the equipment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the liquid compartment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the inlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the thermal oil" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the different auxiliary machines and equipment" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the mixing product" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “12” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The description recites no structure which corresponds to “rejection means”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamm Kristensen et al. (U.S. Patent Pub. No. 2012/0151877).
Regarding claim 1, Stamm Kristensen et al. discloses a modular mobile mixing and packaging plant (title; figure 1) comprising: 
a carrying structure (figures 1 and 2, reference #1);
a receiving and manual weighing module (reference #2);
a material loading module (reference #3);

a packaging module (reference #8);
characterized in that the mixing module comprises means for cooling and/or drying the mixture contained in said module ([0056]-[0058] (vent and shaking of mixer permits cooling and drying of mixture)).
Regarding claim 2, Stamm Kristensen et al. discloses at least one additional module selected from: an automatic liquid dosing and injection module or a big bag packaging module (reference #5, 6 and 7; [0078]-[0084]), wherein said additional modules can be inserted and be connected with a control PLC of the modular plant ([0017]; [0091]-[0095]).
Regarding claim 12, Stamm Kristensen et al. discloses wherein the big bag module comprises a structure capable of being introduced in a 20” container without deformations, protecting and providing support to the different auxiliary machines and equipment for performing the different processes (reference #5, 6 and 7); receiving the mixed product in a hopper (reference #51) and dosing for packaging ([0079]; a dosing valve installed after the hopper for dosing the already mixed product ([0079]); an in-line metal detector with rejection means (reference #73; [0080]-[0083]) and a batch bagging module with labeling and weight control (reference #6; [0017]-[0018]; [0021]-[0022]; [0084]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774